 Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 1 of 16 PageID# 136




                    UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division

 DAVID RODRIGUEZ,           )
                            )
     Plaintiff,             )
                            )
 v.                         )
                            )
 HOPEWELL SCHOOL BOARD,     )
                            ) Civil Action No.: 3:20-cv-282
 and                        )
                            )
 CITY OF HOPEWELL,          )
                            )
     Defendants.            )
                            )
                            )
                 MEMORANDUM IN OPPOSITION TO
        CITY OF HOPEWELL’S SECOND MOTION TO DISMISS

       This case is about post-employment retaliation by the City of Hopewell that

went on for several years. Plaintiff David Rodriguez is disabled, suffering from post-

traumatic stress disorder and chronic backpain. First Amended Complaint (“FAC”)

at ¶ 6. He was employed with Defendant City of Hopewell (“Hopewell”) as a police

officer for almost nine years when he took disability retirement in December of 2015.

Id. at ¶ 10.

       In October of 2013, Rodriguez was injured, resulting in permanent disabilities.

Id. at ¶ 11. When his Captain made fun of his disabilities, Rodriguez filed a complaint.

Id. at ¶ 67. The Captain admitted the unbecoming conduct and was counseled. Id. at

¶ 69. Over the next several years, Hopewell retaliated against Plaintiff in a variety

of ways. Id. at ¶¶ 72-80, 89-95. Hopewell did not hire him as a background



                                           1
 Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 2 of 16 PageID# 137




investigator in a part-time position when it had done so for other retired police officers

even though he was qualified for such a position. Id. at ¶¶ 73, 75. Hopewell also did

not hire him as a part-time position as administrative assistant even though he was

qualified for such a position and did apply. Id. at ¶¶ 76-80. Since his retirement in

December of 2015, Hopewell has excluded Rodriguez from communications, meetings

and social gatherings with its retired police officers, including a retirement party in

2019. Id. at ¶¶ 89-95.

       In August of 2018, John Keohane, in one of his final acts as Hopewell’s Chief

of Police, sabotaged Plaintiff’s efforts to get a part-time job with Hopewell School

Board (hereinafter “the Board”) as a school security officer, by revealing to the Board

that Plaintiff was disabled. Id. at ¶ 36. Keohane had learned about Rodriguez’s

medical    condition     and   disability   when   Rodriguez     requested    reasonable

accommodations and later applied for and received disability retirement. FAC ¶¶ 11-

19, 106. Upon learning of Rodriguez’s disability status, the School Board refused to

hire him. Id. at ¶ 52. Plaintiff, by counsel, pursuant to Rules 12 (b)(6) and 12(b)(7) of

the Federal Rules of Civil Procedure and Local Rule 7(F), and for the reasons set forth

herein, respectfully requests that this Court Overrule the City of Hopewell’s Motion

to Dismiss Counts Two and Three of the First Amended Complaint. (ECF Nos. 17 &

18).

                                       ANALYSIS

       Under Rule 12(b)(6), a complaint should not be dismissed “unless it appears

certain that [plaintiff] can prove no set of facts that would support his claim and



                                            2
 Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 3 of 16 PageID# 138




would entitle him to relief.” Smith v. Sydnor, 184 F.3d 356, 361 (4th Cir. 1999). The

Court must accept all of the complaint’s well-pleaded allegations and view them in a

light most favorable to the plaintiff. Id. “Where the well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009). “Factual allegations must be enough to raise a right of relief

above the speculative level, on the assumption that all of the allegations in the

complaint are true.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955,

1965 (2007).

      Accordingly, the Supreme Court has held that to satisfy the pleading

requirements of Rule 8(a), a complaint must include a plausible statement of the

claim showing that the pleader is entitled to relief and providing the defendant with

fair notice of “what … the claim is and the ground upon which it rests.” Id.

      However, as the Fourth Circuit explained in Woods v. City of Greensboro, 855

F.3d 639 (4th Cir. 2017), the holdings of Twombly and Iqbal come with a caveat:

               In reaching our conclusion, we note that discrimination
               claims are particularly vulnerable to premature dismissal
               because civil rights plaintiffs often plead facts that are
               consistent with both legal and illegal behavior, and civil
               rights cases are more likely to suffer from information-
               asymmetry, pre-discovery. There is thus a real risk that
               legitimate discrimination claims, particularly claims based
               on more subtle theories of stereotyping or implicit bias, will
               be dismissed should a judge substitute his or her view of
               the likely reason for a particular action in place of the
               controlling plausibility standard. Such an approach
               especially treads through doctrinal quicksand when it is
               undertaken without the benefit of a developed record, one



                                             3
 Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 4 of 16 PageID# 139




             essential to the substantiation or refutation of common
             sense allegations of invidious discrimination.

Id. at 652. (Citations omitted).

      Defendant Hopewell is inviting the Court to tread through such doctrinal

quicksand. Its motion must be denied because it is unfounded.

I.    Hopewell’s Motion Must Be Denied Because Rodriguez Has Stated a
      Claim for Retaliation.

      Hopewell filed a first Motion to Dismiss on May 19, 2020. (ECF No. 9 & 10).

That motion was denied as moot when Rodriguez filed his First Amended Complaint.

Hopewell now has filed a Motion to Dismiss the First Amended Complaint. (ECF Nos.

17, 18). It claims Rodriguez has failed to assert causation between his protected

activity and Hopewell’s adverse action because of the protected activity. Def. Mem.

(ECF No. 18) at 5.

      To establish a prima facie case of retaliation, a plaintiff must show that: (1) he

engaged in a protected activity; (2) his employer acted adversely against him; and (3)

his protected activity was causally connected to his employer’s adverse action. Bover-

Liberto v. Fontainebleau Corp., 786 F.3d 264 (4th Cir. 2015) (en banc); Beall v. Abbott

Labs., 130 F.3d 614, 619 (4th Cir. 1997). Hopewell concedes the presence of the first

two elements.

      “Little is required to plead causation.” Jones v. HCA (Hosp. Corp. of Am.), 16

F. Supp. 3d 622, 634 (E.D. Va. 2014 (Payne, J.). In retaliation cases, causation is

established by either close temporal proximity or evidence of recurring retaliatory

animus between the protected activity and the adverse employment action. Lettieri



                                           4
    Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 5 of 16 PageID# 140




v. Equant Inc., 478 F.3d 640, 650 (4th Cir. 2007). Further, “[i]f a plaintiff can show

that she was fired under suspicious circumstances and that her employer lied about

its reasons for firing her, the factfinder may infer that the employer’s undisclosed

retaliatory animus was the actual cause of her termination.” Foster v. Univ. of

Maryland-Eastern Shore, 787 F.3d 243, 250 (4th Cir. 2015) (citing Reeves v.

Sanderson Plumbing Products, Inc., 530 U.S. 133, 148 (2000)).

        Generally, “a lengthy time lapse between the employer becoming aware of the

protected activity and the alleged adverse employment action … negates any

inference that a causal connection exists between the two.” Dowe v. Total Action

Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998). However, this

holding applies most forcefully in wrongful termination cases; it is less applicable in

failure-to-promote cases. Mandell v. County of Suffolk & John Gallagher, 316 F.3d

368 (2nd Cir. 2003) (vacating summary judgment in First Amendment retaliation

case where denial of promotion occurred ten years after plaintiff’s protected speech);

Gee v. Principi, 289 F.3d 342 (5th Cir. 2003) (vacating summary judgment in Title

VII retaliation case where plaintiff was denied a promotion two years after making

sexual harassment claim).

        Hopewell cites three wrongful termination cases1 as support of its argument

that too much time elapsed between Rodriguez’s January 2014 complaint about

harassment and Chief Keohane’s successful sabotage of Rodriguez’s job application



1 Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653 (4th Cir.
1998); Causey v. Balog, 162 F.3d 795 (4th Cir. 1998); Shields v. Fed. Express Corp.,
120 Fed.Appx. 956 (4th Cir. 2005).
                                          5
 Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 6 of 16 PageID# 141




with the Board in August of 2018. Def. Mem. at 6. Hopewell concedes that “temporal

proximity” is not the only vehicle to plead causation; Rodriguez may simply “plead

facts to support other evidence of retaliatory animus by Keohane…” Id. Hopewell does

not, however, recognize Rodriguez’s allegations as facts supporting other evidence of

retaliatory animus. Id. (“Rodriguez’s allegations fall short.”)

      Hopewell is wrong. “It makes logical sense that if an employer wishes to

retaliate by firing an employee, he is likely to do so soon after the event. In a failure

to promote case, however, the opportunities for retaliation do not necessarily

immediately present themselves.” Mandell, 316 F.3d at 384. The time lapse between

the protected conduct and the retaliatory employment action is only one part of the

Court’s analysis; it is “not in itself conclusive of [the] determinations of retaliation.”

Principi, 289 F.3d at 347 n. 3 (citing Shirley v. Chrysler First, Inc., 970 F.2d 39, 44

(5th Cir. 1992) (affirming finding of retaliation despite passage of fourteen months

between protected activity and adverse action)). In Shirley, the employer argued that

the lapse of fourteen months was irrefutable evidence that there was no causation

between the employee’s filing a charge with the EEOC and her subsequent

termination. The court disagreed. (“The district court properly weighed the lapse of

time as one of the elements in the entire calculation of whether Shirley had shown

a causal connection between the protected activity and the subsequent firing.”) Id. at

44. (Emphasis added). Moreover, like the plaintiff in Principi, Rodriguez “experienced

continuing problems with [the employer] even before the final adverse employment

action occurred.” Principi, 289 F.3d at 347 n. 3.



                                            6
 Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 7 of 16 PageID# 142




       In its memorandum, Defendant Hopewell ignores its multiple “recurring

retaliatory acts in the intervening period [that] make causation plausible.” Burke v.

CHS Middle East, 2019 U.S. Dist. LEXIS 19189 at *10 (E.D. Va. Feb. 4, 2019). What

were these continuing problems and recurring retaliatory acts? Rodriguez has alleged

that Hopewell, before it sabotaged his job interview with the School Board, on two

separate occasions failed to hire him for part-time positions that it routinely fills with

recently retired police officers. Hopewell refused to hire him in January of 2016 (30

days after the end of his employment) as a part-time background investigator when

it had offered similar jobs to other police officers who were forced to retire due to health

issues, even though Rodriguez was qualified for the position. Id. at ¶¶ 73-75. Hopewell

again did not hire him in 2017, as a part-time administrative assistant, even though

he was qualified for the position and applied. Id. at ¶¶ 76-80. Since his retirement in

December of 2015, Hopewell has also excluded Rodriguez from all communications,

meetings and social gatherings with its retired police officers, including a retirement

party in 2019. Id. at ¶¶ 89-95. In short, Rodriguez has alleged that Hopewell

retaliated as soon as “the opportunities for retaliation … present[ed] themselves.”

Mandell, 316 F.3d at 384.

       Causation can further be established when the person conducting the final

review serves as the ‘cat’s paw’ of those who were acting from retaliatory motives, see

Principi, 289 F.3d at 346, even where the earlier complaint by the plaintiff had

occurred more than two years before. Id. at 344. (“Gee continued to work for two years

after the incident…”); Philips v. Loudon Cty. Public Schs., 2020 U.S. Dist. LEXIS



                                             7
 Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 8 of 16 PageID# 143




80369 at *17. (“Discriminatory intent may be imputed to a decision-maker when

discriminatory bias infects the decision-making process.”)

      Finally, and most importantly, Police Chief Keohane’s interaction with Jones

was unlawful. Hopewell did not engage in conduct that was on its face lawful, such

as a termination, albeit for unlawful purposes. Instead, Keohane disclosed

Rodriguez’s status as a disabled person. FAC ¶ 91. This was unlawful per se. 42 U.S.C.

§ 12112(d). As a result of Keohane’s unlawful conduct Rodriguez did not get the job.

FAC ¶ 52.

      Hopewell’s motion simply ignores this evidence. See Def. Mem. at 7 (“the

Amended Complaint is silent as to Keohane and his purported retaliatory animus for

over four years”). The motion must be denied.

II.   Hopewell’s Motion as to Count III Must Be Denied Because Rodriguez
      Has Stated a Claim for Unlawful Disclosure of Medical Information.

      1.     Rodriguez has exhausted his administrative remedies.

      Next, Hopewell argues that Rodriguez cannot prevail on his claim for unlawful

disclosure of medical information because he failed to include this claim in his EEOC

charge. Def. Mem. at 7. His charge, attached to Hopewell’s memorandum as Exhibit

1 (ECF No. 18-1), states in relevant parts,

             My employment as a police officer ended because I was
             injured during a car accident, while working and suffered
             a back injury. Due to the injury to my back, I was required
             to take pain medication and therefore, was unable to carry
             a weapon. … During the second interview Mr. Jones …
             asked me “what about your disability?” Mr. Jones … stated
             “I spoke to John.” … Chief John Keohane. … I believe that
             … the City of Hopewell Police Department retaliated



                                          8
 Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 9 of 16 PageID# 144




             against me by disclosing information about my
             disability to a prospective employer…

Id. at 1-2. (Emphasis added).

      But Hopewell ignores this language, arguing instead, “Because Rodriguez only

alleged a claim of retaliation … he cannot now assert a separate cause of action [for]

unlawful disclosure of medical evidence…” Def. Mem. at 8. This argument is

inconsistent with the law in this Circuit. “[T]he scope of the plaintiff’s right to file a

federal lawsuit is determined by the charge’s contents.” Sydnor v. Fairfax County,

Va., 681 F.3d 591, 593 (4th Cir. 2012) (quoting Jones v. Calvert Grp., Ltd., 661 F.3d

297, 300 (4th Cir. 2009)). “Thus, a plaintiff fails to exhaust his administrative

remedies where his administrative charges reference different time frames, actors,

and discriminatory conduct than the central factual allegations in his formal suit.”

Sydnor, 681 F.3d at 593 (quoting Chacko. Patuxent Inst., 429 F.3d 505, 506 (4th Cir.

2005)).

             At the same time, however, the exhaustion requirement
             should not become a tripwire for hapless plaintiffs. …
             Accordingly, an administrative charge of discrimination
             does not strictly limit a Title VII suit which may follow.
             Instead, so long as a plaintiff's claims in her judicial
             complaint are reasonably related to her EEOC charge and
             can be expected to follow from a reasonable administrative
             investigation, she may advance such claims in her
             subsequent civil suit.

Sydnor, 681 F.3d at 594 (citations and quotations omitted).

      “The touchstone for exhaustion is whether plaintiff’s administrative and

judicial claims are ‘reasonably related,’ not precisely the same…” Id. at 595.

Rodriguez included in his EEOC charge the allegation that Keohane disclosed to the

                                            9
Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 10 of 16 PageID# 145




School Board that Rodriguez had had to retire due to his disability. These allegations

contain allegations of unlawful disclosure of medical evidence. Hopewell’s motion is

baseless.

      Undeterred by the allegations in the EEOC charge and the holding of Sydnor,

Hopewell insists that the holding of Chacko v. Patuxent Institution, 429 F.3d 505 (4th

Cir. 2005) bars Rodriguez’s claim. Def. Mem. at 9. In Chacko, the Court held, “the

factual allegations made in formal litigation must correspond to those set forth in the

administrative charge.” Id. at 509. The Court continues that allegations of race

discrimination made in the plaintiff’s charge could not form the basis of a claim of sex

discrimination. Id. But Rodriguez has not alleged facts in his Amended Complaint

different from what he alleged in his EEOC charge. His charge reads, in part, “I

believe that … the City of Hopewell Police Department retaliated against me by

disclosing information about my disability to a prospective employer in violation of

the Americans with Disabilities Act…” Def. Ex. 1 at p. 2. (ECF No. 18-1). This

corresponds directly with his allegations in his Amended Complaint, “Hopewell

violated the ADA by disclosing Rodriguez’s medical information and status as an

individual with a disability to the School Board.” FAC ¶ 105. His charge contains

exactly the same “time frames, actors, and discriminatory conduct [as] the central

factual allegations in his formal suit.” Sydnor, 681 F.3d at 593 (quoting Chacko.

Patuxent Inst., 429 F.3d 505, 506 (4th Cir. 2005)).

      Hopewell then cites a string of cases purportedly supporting its position,

without providing even a hint of an analysis. Def. Mem. at 9-10. Jones v. Calvert Grp.,



                                          10
    Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 11 of 16 PageID# 146




Ltd., 551 F.3d 297 (4th Cir. 2009)2, involved a plaintiff whose first EEOC charge of

race, age and sex discrimination was resolved by written agreement. 551 F.3d at 299.

She then filed a second charge alleging only retaliation and, after receiving a right-

to-sue letter on the second charge only, filed suit. Id. The Court held that she had

failed to exhaust her administrative remedies as to the race, age and sex

discrimination claims because her second charge did not mention these claims. Id. at

301. Bryant v. Bell Atlantic Maryland, Inc., 288 F.3d 124 (4th Cir. 2002) involved a

charge of race discrimination. The Court dismissed allegations of “retaliation, and

color and sex discrimination, however, [because they] could not reasonably be

expected to occur in light of Bryant's sole charge of race discrimination, and the

investigation of the complaint did not touch on any matters other than race

discrimination.” Id. at 133. The plaintiff in Evans v. Technologies Applications &

Service Co., 80 F.3d 954 (4th Cir. 1996), alleged only sex discrimination in her charge.

Id. at 963. The Court dismissed her claims of sexual harassment and discrimination

in pay and benefits. Id. The plaintiff in Dennis v. County of Fairfax, 55 F.3d 151 (4th

Cir. 1995), alleged “disparate disciplinary treatment” in his charge. Id. at 153. The

Court dismissed his claims for discrimination in hiring, promotion, and training. Id.

at 156. The plaintiff in Lawson v. Burlington Industries, Inc., 683 F.2d 862 (4th Cir.

1982), filed his charge late. The Court dismissed his ADEA claim.




2
 Abrogated on other grounds by Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843
(2019).
                                          11
Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 12 of 16 PageID# 147




      In all these cases, the Court stressed that “discrimination claims stated in the

initial charge, those reasonably related to the original complaint, and those developed

by reasonable investigation of the original complaint,” are appropriate claims before

the Court. See e.g. Evans, 80 F.3d at 963. Unlike the unlucky plaintiffs in Jones,

Bryant, Evans, and Dennis, Rodriguez did mention the unlawful disclosure of medical

information by Keohane in his charge. His Count III is not “simply a different type of

prohibited conduct than the [conduct] alleged in Rodriguez’s EEOC Amended

Charge,” as argued in Defendant’s Motion. Def. Mem. at 10. Defendant’s motion on

this point is frivolous and must be denied.

      2.     The ADA provides for a claim for unlawful disclosure of medical
             information.

      Next, without citing to a single ADA case, Hopewell claims there is no right of

action for the violation of 42 U.S.C. § 12112(d)(3)(B). Def. Mem. at 12-14. To be sure,

Hopewell cites a number of opinions that hold that there is no remedy for a violation

of § 17 (a) of the Securities Exchange Act of 1934 (Touche Ross & Co. v. Redington,

442 U.S. 560, 568 (1979)); or for damages under Bivens v. Six Unknown Fed.

Narcotics Agents, 403 U. S. 388 (1971) (Ziglar v. Abbasi, 137 S. Ct. 1843, 1855-56

(2017)); there is also apparently no private cause of action under the Uniform

Relocation Assistance and Real Property Acquisitions Policies for Federal and

Federally Assisted Programs Act (Clear Sky Car Wash, LLC v. City of Chesapeake,

910 F. Supp. 2d 861 (E.D. Va. 2012)); and so on ad infinitum.

      What Hopewell does not cite, is the multitude of courts holding that there is

such a cause of action for the violation of 42 U.S.C. § 12112(d)(3)(B). See e.g. Hannah

                                          12
Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 13 of 16 PageID# 148




P. v. Coats, 916 F.3d 327, 338 fn. 4 (4th Cir. 2019)3 (“Subject to certain exceptions, an

employer ‘shall not conduct a medical examination or make inquiries of a job

applicant as to whether such applicant is an individual with a disability or as to the

nature or severity of such disability.’”) (Citing 42 U.S.C. § 12112(d)(2)(A)); Reynolds

v. Am. Nat'l Red Cross, 701 F.3d 143, 155 (4th Cir. 2012) (analyzing claim of

“disclosing … medical condition to unauthorized individuals”) (citations omitted);

Wiggins v. DaVita Tidewater, LLC, 451 F. Supp. 2d 789, 801–02 (E.D. Va. 2006)4;

Heston v. Underwriters Labs., Inc., 297 F. Supp. 2d 840, 845 (M.D.N.C. 2003) (“The

obvious purpose of subsection (d) is to limit the gathering and use of medical

information as one of the ways to reduce the possibility of discrimination.”); EEOC v.

Overnite Transp. Co., 2001 U.S. Dist. LEXIS 20535, *2 (W.D. Va. Nov. 30, 2001).

      The Court in Hannah P. also cites to courts outside the Fourth Circuit that

recognize such a cause of action: Hannah P., 916 F.3d at 340-41 (citing Harrison v.

Benchmark Elecs. Huntsville, Inc., 593 F.3d 1206, 1216 (11th Cir. 2010) (concluding

that whether an inquiry following a failed drug test was likely to elicit information

about a disability in violation of the ADA presented a question of fact for a jury to

resolve); Fleming v. State Univ. of N.Y., 502 F. Supp. 2d 324, 338 (E.D.N.Y. 2007)

(concluding the plaintiff pled facts sufficient to state a claim for failure to




3 The Court in Hannah P. analyzed a claim under the Rehabilitation Act, not the
ADA, but stated, “To the extent possible, we construe the ADA and Rehabilitation Act
to impose similar requirements.” (citing Halpern v. Wake Forest Univ. Health Scis.,
669 F.3d 454, 461 (4th Cir. 2012)).
4
  Hopewell is familiar with Wiggins where the Court recognized such a cause of
action, but relegates the opinion to a footnote. Def. Mem. at 14 n. 4.
                                           13
Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 14 of 16 PageID# 149




confidentially maintain medical information under the ADA where the plaintiff

alleged that his disclosure of his sickle cell anemia was not voluntary because his

supervisor called him while he was in the hospital and asked him why he was there)).

See also Harris v. Cochise County, 2009 U.S. Dist. LEXIS 135275 at *33 (D. Ariz, Sep.

30, 2009); Doe v. United States Postal Service, 317 F.3d 339, 344 (D.C. Cir. 2003).

      Hopewell’s motion is unfounded and must be denied.

      3.     Rodriguez has stated a claim for unlawful disclosure of medical
             information.

      Finally, Hopewell asserts that Rodriguez cannot prevail on his medical

disclosure claim because Keohane did not disclose medical information sought

through a medical examination or inquiry, or as part of an employee health program.

Def. Mem. at 14-15. Hopewell is mistaken. Keohane learned about Rodriguez’s

medical    condition   and   disability   when   Rodriguez     requested   reasonable

accommodations and later applied for and received disability retirement. FAC ¶¶ 11-

19, 106.

      On September 10, 2015, Chief Keohane sent a letter to Rodriguez, explaining

that Rodriguez’s physician had stated his medical opinion that Rodriguez could no

longer carry a weapon. “Nonetheless, the City has made every effort to accommodate

you and allow you a reasonable amount of time to recuperate and return to full-time,

full position duty of Police Officer. … you are unable to perform an essential function

of the Police Officer position, with or without a reasonable accommodation.” Id. at ¶¶

17, 19.




                                          14
Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 15 of 16 PageID# 150




      Hopewell’s current legal position is inconsistent with the record and contrary

to its prior admissions: it had received the medical information of Rodriguez’s

disability “through a medical examination or inquiry, or as part of an employee health

program.” When Keohane disclosed this information to the Board, he violated the

ADA. Harris v. Cochise County, 2009 U.S. Dist. LEXIS 135275 at *33 (D. Ariz, Sep.

30, 2009); Doe v. United States Postal Service, 317 F.3d 339, 344 (D.C. Cir. 2003).

Rodriguez has pleaded a medical disclosure claim under the ADA. Defendant

Hopewell’s motion must be denied.

                                  CONCLUSION

      Defendant Hopewell’s Motion to Dismiss is unfounded and should be denied.


                                       DAVID RODRIGUEZ

                                       By Counsel

                                       ______/s/ Tim Schulte_________________
                                       Tim Schulte (VSB #41881)
                                       Blackwell N. Shelley, Jr. (VSB #28142)
                                       Shelley Cupp Schulte, P.C.
                                       2020 Monument Avenue
                                       Richmond VA 23220
                                       804.644.9700
                                       804.278.9634 [fax]
                                       schulte@scs.law
                                       shelley@scs.law




                                         15
Case 3:20-cv-00282-DJN Document 20 Filed 06/16/20 Page 16 of 16 PageID# 151




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 16th day of June 2020, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system, which will then send

a notification of such filing (NEF) to the following:


      Stacy Haney (VSB No. 71054)
      Andrew P. Selman (VSB No. 91060)
      Haney Phinyowattanachip PLLC
      11 S. 12th Street
      Suite 300 C
      Richmond, Virginia 23219
      804.500.0301
      804. 500.0309 [fax]
      shaney@haneyphinyo.com
      aselman@haneyphinyo.com

      Counsel for Defendant Hopewell School Board

      Jeremy D. Capps (VSB No. 43909)
      Harman, Claytor, Covington & Wellman
      P.O. Box 70280
      Richmond, Virginia 23255
      804.747.5200
      804.747.6085 [fax]
      jcapps@hccw.com

      Counsel for Defendant City of Hopewell


                                         /s/ Tim Schulte_________________
                                         Tim Schulte (VSB #41881)
                                         Shelley Cupp Schulte, P.C.
                                         2020 Monument Avenue
                                         Richmond VA 23220
                                         804.644.9700
                                         804.278.9634 [fax]
                                         schulte@scs.law




                                           16
